UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (100.2%) (a) Shares Value Biotechnology (23.1%) Aegerion Pharmaceuticals, Inc. (NON) (S) 6,300 $290,556 Amgen, Inc. 13,255 1,634,872 Amicus Therapeutics, Inc. (NON) 45,158 93,477 Anacor Pharmaceuticals, Inc. (NON) 8,100 162,081 Applied Genetic Technologies Corp. (NON) 18,442 276,630 Aquinox Pharmaceuticals, Inc. (Canada) (NON) 11,549 147,019 Auspex Pharmaceuticals, Inc. (NON) 16,400 504,464 BIND Therapeutics, Inc. (NON) 24,415 292,003 BioMarin Pharmaceutical, Inc. (NON) 19,700 1,343,737 Celgene Corp. (NON) 47,800 6,672,880 ChemoCentryx, Inc. (NON) 20,112 133,343 Chimerix, Inc. (NON) (S) 10,049 229,519 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 27,007 135,074 Conatus Pharmaceuticals, Inc. (NON) (S) 18,999 154,557 Concert Pharmaceuticals, Inc. (NON) 16,300 219,235 FivePrime Therapeutics, Inc. (NON) 44,603 876,895 Gilead Sciences, Inc. (NON) 115,100 8,155,986 Grifols SA ADR (Spain) 42,400 1,751,120 Insmed, Inc. (NON) 24,100 458,864 InterMune, Inc. (NON) 78,800 2,637,436 Intrexon Corp. (NON) (S) 2,600 68,354 Kindred Biosciences, Inc. (NON) (S) 14,994 277,839 Medivation, Inc. (NON) (S) 4,600 296,102 Merrimack Pharmaceuticals, Inc. (NON) (S) 57,766 291,141 Neuralstem, Inc. (NON) (S) 53,287 223,273 OncoGenex Pharmaceutical, Inc. (NON) 5,000 58,800 Portola Pharmaceuticals, Inc. (NON) 20,031 518,803 PTC Therapeutics, Inc. (NON) (S) 21,951 573,799 Puma Biotechnology, Inc. (NON) 6,352 661,497 Receptos, Inc. (NON) 32,044 1,343,925 Retrophin, Inc. (NON) 74,500 1,584,615 TESARO, Inc. (NON) 13,301 392,113 Trevena, Inc. (NON) 49,957 392,662 Ultragenyx Pharmaceutical, Inc. (NON) 6,474 316,514 uniQure BV (Netherlands) (NON) 9,610 149,436 Verastem, Inc. (NON) 39,414 425,277 Vertex Pharmaceuticals, Inc. (NON) 23,000 1,626,560 Food and staples retail (2.2%) CVS Caremark Corp. 46,200 3,458,532 Health-care equipment and supplies (7.4%) Abbott Laboratories 12,600 485,226 Antares Pharma, Inc. (NON) 72,100 252,350 Baxter International, Inc. 32,600 2,398,708 CareFusion Corp. (NON) 8,600 345,892 Covidien PLC (S) 13,500 994,410 Elekta AB Class B (Sweden) 32,010 426,566 Globus Medical, Inc. Class A (NON) 4,070 108,221 Medtronic, Inc. 35,700 2,196,978 Olympus Corp. (Japan) (NON) 18,500 595,848 St. Jude Medical, Inc. 10,700 699,673 Stryker Corp. 12,900 1,050,963 Unilife Corp. (NON) (S) 61,861 251,774 Zimmer Holdings, Inc. (S) 15,400 1,456,532 Health-care providers and services (12.3%) Aetna, Inc. 60,100 4,505,697 AmerisourceBergen Corp. 20,900 1,370,831 Cardinal Health, Inc. 12,200 853,756 Catamaran Corp. (NON) 28,600 1,280,136 CIGNA Corp. 25,400 2,126,742 Express Scripts Holding Co. (NON) 47,510 3,567,526 Fresenius Medical Care AG & Co., KGaA (Germany) 8,177 570,574 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 4,726 164,701 LifePoint Hospitals, Inc. (NON) 2,900 158,195 Sinopharm Group Co. (China) 34,800 96,007 UnitedHealth Group, Inc. 39,800 3,263,202 WellPoint, Inc. 8,500 846,175 Life sciences tools and services (2.7%) Morphosys AG (Germany) (NON) 940 87,153 PerkinElmer, Inc. 18,400 829,104 Quintiles Transnational Corp. (NON) 1,616 82,044 Sequenom, Inc. (NON) (S) 31,500 77,175 Thermo Fisher Scientific, Inc. 25,700 3,090,168 Personal products (0.2%) Synutra International, Inc. (NON) 38,876 260,080 Pharmaceuticals (52.3%) AbbVie, Inc. 106,200 5,458,680 Achaogen, Inc. (NON) 11,900 183,974 Actavis PLC (NON) 39,328 8,095,669 Aerie Pharmaceuticals, Inc. (NON) 32,064 679,436 Allergan, Inc. 21,000 2,606,100 Aspen Pharmacare Holdings, Ltd. (South Africa) 25,613 684,360 Astellas Pharma, Inc. (Japan) 179,000 2,120,524 AstraZeneca PLC (United Kingdom) 91,102 5,887,656 Auxilium Pharmaceuticals, Inc. (NON) 79,200 2,152,656 Bayer AG (Germany) 21,498 2,907,769 Bristol-Myers Squibb Co. 85,800 4,457,310 Cempra, Inc. (NON) 30,043 346,997 Daiichi Sankyo Co., Ltd. (Japan) 28,900 486,122 Eli Lilly & Co. 98,600 5,803,596 GlaxoSmithKline PLC (United Kingdom) 160,860 4,268,049 Hi-Tech Pharmacal Co., Inc. (NON) 1,900 82,327 Johnson & Johnson 54,900 5,392,827 Medicines Co. (The) (NON) 19,800 562,716 Merck & Co., Inc. 88,100 5,001,437 Mitsubishi Tanabe Pharma Corp. (Japan) 22,200 309,973 Novartis AG (Switzerland) 44,517 3,776,681 Pernix Therapeutics Holdings (NON) (S) 13,017 69,641 Pfizer, Inc. 110,003 3,533,296 Roche Holding AG-Genusschein (Switzerland) 10,638 3,188,813 Sanofi (France) 67,518 7,039,462 Sanofi CVR (France) (NON) 121,200 38,760 Shire PLC (United Kingdom) 29,171 1,432,225 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 214,000 259,860 Stada Arzneimittel AG (Germany) 5,818 248,991 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 32,606 1,722,901 Zoetis, Inc. 41,547 1,202,370 Total common stocks (cost $100,969,257) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $230,000 $303,888 Total convertible bonds and notes (cost $230,000) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (F) 1/3/19 $3.64 26,644 $14,654 Total warrants (cost $—) SHORT-TERM INVESTMENTS (2.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 4,261,433 $4,261,433 Total short-term investments (cost $4,261,433) TOTAL INVESTMENTS Total investments (cost $105,460,690) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $10,263,304) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/18/14 $3,716,603 $3,713,546 $3,057 Citibank, N.A. Danish Krone Buy 6/18/14 1,730,886 1,724,642 6,244 Credit Suisse International Japanese Yen Buy 5/21/14 1,668,445 1,691,168 (22,723) HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 1,669,197 1,601,442 67,755 JPMorgan Chase Bank N.A. Swiss Franc Buy 6/18/14 1,539,214 1,532,506 6,708 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $153,028,160. (b) The aggregate identified cost on a tax basis is $105,906,593, resulting in gross unrealized appreciation and depreciation of $55,278,009 and $3,282,052, respectively, or net unrealized appreciation of $51,995,957. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $110,865 $7,734,738 $7,845,603 $105 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (NON) Non-income-producing security. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,214,184, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,261,433. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $21,418 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 74.9% United Kingdom 7.6 France 4.6 Switzerland 4.5 Germany 2.6 Japan 2.3 Spain 1.1 Israel 1.1 Other 1.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,723 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $3,718,612 $— $— Health care 145,735,629 3,868,334 — Total common stocks — Convertible bonds and notes $— $303,888 $— Warrants — 14,654 — Short-term investments — 4,261,433 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $61,041 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $83,764 $22,723 Equity contracts 14,654 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $10,300,000 Warrants (number of warrants) 20,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
